| iFITZSIMMONS, Judge,
concurring in part and dissenting in part.
I concur in the majority’s finding that res judicata is not apposite in the instant case. The determination of the validity of the option clause in our prior adjudication is separate and distinguishable from an assessment of the process to be employed in the determi*1098nation of the price pursuant to the option agreement.
However, I respectfully dissent from that portion of the majority’s dicta that expresses uncertainty as to whether the doctrine of confusion can be applied where it appears that the vendor has received the total consideration due him in advance. If the lessee becomes the owner of the property at issue, the doctrine of confusion is applicable.